Opinion
Per Curiam :
Under Douglas v. California, 372 U.S. 353 (1963), and Commonwealth v. Sliva, 415 Pa. 537 (1964), an indigent is entitled to the assistance of counsel on appeal. We are unable to determine from either the record or appellant’s pro se brief whether he is indigent (he was apparently represented by private counsel at trial and during the arguing of post-trial motions, but was permitted by this court to file his appeal in forma pauperis) or whether his pro se appeal represents an intelligent and knowing waiver of his right to the assistance of appellate counsel.
The record is therefore remanded to the court below to determine whether appellant is in fact indigent or has waived the assistance of counsel. If the court below finds appellant indigent and not having waived his right to appellate counsel, it must appoint counsel *724for him. If, on the other hand, the court finds appellant not indigent or having waived assistance of counsel on appeal, it will then permit appellant to prosecute his appeal, either with private counsel or pro se.